Case 6:12-cr-00146-EEF-PJH Document 1353 Filed 12/08/20 Page 1 of 1 PageID #: 38008




                            IN THE UNITED STATES DISTRICT COURT

                          FOR THE WESTERN DISTRICT OF LOUISIANA

                                       LAFAYETTE DIVISION

   DANIEL JAMES STANFORD                        *      CRIMINAL NO.: 12-CR-00146-08
   Petitioner                                   *
                                                *      JUDGE ELIZABETH FOOTE
   Versus

   UNITED STATES OF AMERICA
   Respondent

                                              ORDER

            Considering the Motion to Unseal Drew T. Green's ECF 1293 with attached Exhibits and/or

   release a copy ofECF 1293 with attached Exhibits to Daniel James Stanford

            IT IS HEREBY ORDERED THAT:

               x
            ----ECF 1293 and attached Exhibits be unsealed. The Court has confirmed the document is unsealed
                                                            and available for public review.
            ___ A copy ofECF 1293 be provided to Daniel James Stanford.

            THUS DONE AND SIGNED, this __          December
                                        8th day of_____     � 202 0




                                ELIZABETH E. FOOTE
                                UNITED STATES DISTRICT JUDGE
